DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13, 15-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baum (2016/0369402) in view of Hendrix (2015/0191819)
Baum teaches a tray for vaporization comprising, see Figs. 2-4,
- a bottom plate with a surface that supports a solid reagent, see bottom plate 311,
- a sidewall, see sidewall 312 particularly per figure 3,
- as depicted there is an interior space,
- one or more through holes in the plate, see through holes through tubes 317, but being silent on the arms,
- a central duct extending through and away from the bottom plate, see duct 315, 
- the central duct is fluidly connected to other trays as per the figures.
	In regard to the arrangement of the through holes, as noted Baum is silent on an extending arm as claimed, but Hendrix teaches a tray for vaporization comprising, see Figs. 1-4, a bottom plate with a surface that supports a solid reagent (101), sidewalls [0055], and further that through-holes an arm extending along the bottom plate from the side wall (see dividers 310, 312) with one or more through holes in the arms and extending to the upper surface thereof, see the noted figures, particularly 1 and 3.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to form the through holes between different plates of Baum along arms as taught by Hendrix as it would allow for an offset of the arms and holes and therefore facilitate interaction of gases as desirable, see Hendrix [0065].
	In regard to the requirement to include a fastener such that the arm is removably secure to the bottom plate, the teachings of Hendrix do not include how the arm is attached to the plate – but, as per MPEP 2144.04 V. C., making parts separable is obvious without a showing of criticality.  In this case, it would be understood (implicit) that the arms are attached in some manner to the plate – and to attach them as claimed would be understood to have the typical benefits of removable attachment such as easier cleaning.  The instant specification actually states that the can be attached as such or alternatively welded, and that there are benefits of either manner and therefore not a particular criticality in the claimed apparatus.  
	Regarding claims 2, 3, 15 and 16, Baume teaches intervening gaskets, i.e. contacting members, between each and any of the trays. The gaskets meet the requirement of being chemically compatible with the solid reagent and are an elastic member even though a degree of elasticity or chemical compatibility is not claimed.
	Regarding claim 4, the selection of a particular compound is an intended use of the apparatus.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function, case law cited in the previous action.  In this case the prior art apparatus is used to evaporate a solid material and therefore would be usable with any such material – though, in any case, Hendrix teaches aluminum chloride [0045].
	Regarding claims 5 and 17, as per figure 4 there is an inner wall and it defines a recess for a seal, O-ring 316.	
	Regarding claim 6, as per Hendrix, as noted above, the trays are rotated such that the holes in the arms are not aligned.
	Regarding claim 7, as per the figures the inner wall comprises the central duct and also has an upper surface extending above a top edge of the sidewall as claimed.
	Regarding claims 8-10, Baum teaches that the system is made of any combination graphite, nickel clad, stainless steel or aluminum alloy [0185], which includes a combination of graphite coated nickel.  The metal halide reactant is addressed above per claim 4.  
Regarding claim 11 as noted, Baum teaches that the system comprises graphite [0185]. While Baum is silent on the exact composition of graphite, as per MPEP 2144.07, the selection of a known material for its intended use is prima facie obvious without a showing of criticality.  In this case Baume teaches that graphite is an acceptable material to use in the system therefore any composition or type of graphite would be expected to give a suitable result. Furthermore, wherein Baum teaches graphite the range of graphite includes any graphite such as polycrystalline/amorphous.
Regarding claims 12 and 13, as per the noted figure the vessel includes a housing in multiple trays (at least first and second) stacked on each other, all elements of the claim are met, the first central duct is addressed above and, as noted, the one or more tray is rotated so that none of the through holes are aligned.
	Regarding claim 18, the use of the vaporizer vessel is an intended use of the apparatus but in any case, Baum’s apparatus is configured for the same [0168].
	Regarding claims 20 and 21, the system of the combined art includes a plurality of arms and they are located on a diameter of the tray as depicted.
Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 
In regard to claim 1, the teachings of the prior art do not include the claimed method of attachment of the arms, but as noted, making something removable is not patentable without a showing of criticality.  
In regard to claim 10 – the benefits shown in Table 10 are benefits of graphite or nickel – while a halogen is within the vaporizer.  It is not clear if there are benefits for other precursors, and the apparatus is not limited in use.  Further, arguments suggest that Table 1 teaches that nickel clad graphite is advantageous, however, the specification states that the benefits are drawn to nickel or graphite.  It is not clear if the advantage overcomes other materials of the prior art.
In regard to claim 12, applicants argue that Hendrix teaches that the trays are rotated 180 degrees relative to each other and are not offset as claimed.  The Office disagrees.  As per the cited [0065], Hendrix teaches “To facilitate the flow of gas among the source reagent materials...the plurality of reagent support trays...may be aligned at a relative angular offset to one another.  In other words, the plurality of reagent support trays...maybe positioned so that the dividers...are not in vertical alignment.  Since the dividers (arms) are not in alignment, the associated openings would also not be, and the claim limitations are met.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715